DETAILED ACTION
This is in response to Applicant’s reply dated 7/13/21.  Claims 1-11 and 26-39 have been examined.  Claims 12-25 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations means for transitioning and means for synchronizing in claim 37 and means for transmitting in claim 39 have been construed to read on device 220 of Fig. 2 in Applicant’s Specification, as described in [para.: 0037-46].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, 26-31, 33, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0382301) in view of Liu (US 2016/0165653).
Regarding Claim 1,
An apparatus comprising a memory, and processing circuitry coupled to the memory, the processing circuitry configured to execute logic stored in the memory to cause a power-constrained Neighbor Awareness Networking (NAN) Device (PD NAN Device) within a NAN Cluster to: 

transition to a non-synchronization-frame (non-Sync-frame) mode based on a triggering event [Huang: triggering event == no need to discover; 0021; the controller 515 may change operation to the non-sync mode when if the device does not need to discover other devices; 0042; change operation to a background scan mode when the at least one of the response frame or the beacon frame sent by any neighbor device is undetected for a specified time duration and the transmission of a service frame is unscheduled], 

the triggering event including at least one of: reception, by a NAN layer of the PD NAN Device, of transition instructions from a Service/Application layer of the PD NAN Device; or reception by the PD NAN Device of a management frame from a non-power-constrained NAN Device (non-PD NAN Device) [Huang: 0020; Application 525 does not indicate a service should be advertised or published; 0021; the controller 515 may initiate joining a cluster of NAN devices according to the NAN protocol; to reduce power consumption, the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster; 0032; when the NAN device joins a NAN device cluster, it may be assigned a role of a non-master NAN device; the controller 515 of the device can change operation from a non-master NAN device sync mode to a non-master NAN device non-sync mode; if the NAN device enters a non-sync mode, it is not required by the NAN protocol to advertise services or discover other devices], 

However, Huang does not teach that the management frame includ[es] information on the PD NAN Device transitioning to a non-Sync-frame transmitter mode.

POSITA would have incorporated Liu’s teaching about helping peers in non-master non-sync state to update TSF and would have incorporated that for Huang’s device in non-master non-sync state.

Liu teaches:
NAN beacons to help its peer devices to identify the clock difference if: the NAN device is in non-master non-sync role; 0175; enabling any group member to solicit synchronization beacons from other group members during negotiation windows, e.g., if the group member fails to synchronize during NAN discovery windows; 0178; when a NAN data device receives a NAN beacon or NAN datapath update frame during a NW, it may adopt the frame's TSF (timing synchronization function) if the AM rank (AMR) in the beacon is equal and/or the AM beacon transmission time (AMBTT) is fresher than its current AM record; 0179; this embodiment may address the corner case when a NAN data device relies solely on one or more neighbors in non-master non-sync state for fresh AMBTT (Anchor Master beacon transmission time)]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang and Liu in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159].

Regarding Claim 2,
Huang teaches that the NAN devices may be configured to all be awake from the sleep mode (or operating in the sync mode without a sleep mode) for a DW (discovery window) when i % c=0, where % is the modulus operator and c is a constant. Thus, if c=2, then every NAN device in a non-sync mode wakes up in even DW time slots, and 

However, Huang does not teach that a message by another NAN Device indicat[es] information regarding time slots within which the PD NAN Device is to receive a Synchronization frame (Sync frame).

wherein the processing circuitry is configured to execute the logic to cause the PD NAN Device to synchronize to the TSF timer of the NAN Cluster based on: a message by another NAN Device indicating information regarding time slots within which the PD NAN Device is to receive a Synchronization frame (Sync frame); and synchronization beacon frames transmitted within the time slots from said another NAN Device to the PD NAN Device [Liu: 0100; the peer client stations communicate with each other regarding which channel they should use and at which time slot, to help ensure proper communication between them; 0174; a NAN device may occasionally transmit NAN beacons to help its peer devices to identify the clock difference if: the NAN device is in non-master non-sync role; 0179; this embodiment may address the corner case when a NAN data device relies solely on one or more neighbors in non-master non-sync state for fresh AMBTT (Anchor Master beacon transmission time); 0189; the datapath's channel and time slot allocation may be determined based on both devices' availabilities; 0190; after the datapath has been established, the distributed algorithm may allow the device pair to continue to negotiate and update the datapath channel/time allocation as channel conditions change; in some embodiments, datapath update frames or information elements piggybacked in data frames may be used to negotiate and update the datapath channel/time allocation; 0187; the DW (discovery window) may include synchronization (sync) beacon 504 and service discovery beacon 506]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang and Liu in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159].

Regarding Claim 3,
Huang teaches instructions to join a cluster according to a NAN protocol as a non-master NAN device in a sync mode, change from the non-master NAN device sync mode to a non-master NAN device non-sync mode, and enter a sleep mode that disables the transceiver during a specified number of scheduled discovery windows when the wireless communication device is in the non-master NAN device non-sync mode [Huang: 0057].

However, Huang does not teach that the message includes a NAN Data Path Response frame by said another NAN Device.

Liu teaches:
wherein the message includes a NAN Data Path Response frame by said another NAN Device, the NAN Data Path Response frame being in response to a NAN negotiate and update the datapath channel/time allocation as channel conditions change; in some embodiments, datapath update frames or information elements piggybacked in data frames may be used to negotiate and update the datapath channel/time allocation; 0189; the NAN device may use NAN datapath setup frames or negotiation frames as described above; thus, when a NAN device peer pair attempts to establish a unicast datapath, each of the devices collects the peer device's current and potential future availability information]. 
Note:
Update frames are in response to setup frames or negotiation frames.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang and Liu in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159].

Regarding Claim 4,
Huang teaches:
the NAN Data Path Request frame including a request for the PD NAN Device to transition to a non-Sync-frame transmitter mode [0021; the controller 515 may initiate joining a cluster of NAN devices according to the NAN protocol; to reduce power controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster].

However, Huang does not teach that the management frame includes a NAN Data Path Response frame from the non-PD NAN Device in response to the NAN Data Path Request frame.

Liu teaches:
wherein: the processing circuitry is configured to execute the logic to cause the PD NAN Device to transmit a NAN Data Path Request frame to the non-PD NAN Device [Liu: 0189; the NAN device may use NAN datapath setup frames or negotiation frames as described above; thus, when a NAN device peer pair attempts to establish a unicast datapath, each of the devices collects the peer device's current and potential future availability information], 

the management frame includes a NAN Data Path Response frame from the non-PD NAN Device in response to the NAN Data Path Request frame [Liu: 0190; after the datapath has been established, the distributed algorithm may allow the device pair to continue to negotiate and update the datapath channel/time allocation as channel conditions change; in some embodiments, datapath update frames or information elements piggybacked in data frames may be used to negotiate and update the datapath channel/time allocation]. 



Regarding Claim 6,
Huang teaches that to reduce power consumption, the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster [Huang: 0021].

However, Huang does not teach system parameters including a device capability.

Liu teaches:
wherein the NAN Data Path Request frame includes information regarding one or more system configuration parameters of the PD NAN Device, the one or more system configuration parameters including at least one of device capabilities, battery power level or rank [Liu: 0189; the NAN device may use NAN datapath setup frames or negotiation frames as described above; thus, when a NAN device peer pair attempts to establish a unicast datapath, each of the devices collects the peer device's current and potential future availability information; then the datapath's channel and time slot allocation may be determined based on both devices' availabilities]. 



Regarding Claim 8,
Huang teaches that the controller 515 may initiate joining a cluster of NAN devices according to the NAN protocol; to reduce power consumption, the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster [Huang: 0021].

However, Huang does not teach a request within the NAN Data Path Request frame to set up a data path.

wherein the information on the PD NAN Device transitioning to a non-Sync-frame transmitter mode includes one of: acceptance of one of the request for the PD NAN Device to transition to a non-Sync-frame transmitter mode or a request within the NAN Data Path Request frame to set up a data path; acceptance of the request for the PD NAN Device to transition to a non-Sync-frame transmitter mode and acceptance of the request within the NAN Data Path Request frame to set up a data path; or rejection of both the request for the PD NAN Device to transition to a non-Sync-frame transmitter mode and the request within the NAN Data Path Request frame to set up a data path [Liu: 0189; the NAN device may use NAN datapath setup frames or negotiation frames as described above; thus, when a NAN device peer pair attempts to establish a negotiate and update the datapath channel/time allocation as channel conditions change; in some embodiments, datapath update frames or information elements piggybacked in data frames may be used to negotiate and update the datapath channel/time allocation]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang and Liu in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159].

Regarding Claim 9,
Huang teaches that to reduce power consumption, the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster [Huang: 0021].

However, Huang does not teach system parameters including a device capability.

Liu teaches:
wherein the processing circuitry is configured to execute the logic to cause the PD NAN Device to determine one or more system parameters regarding itself, the one or more system parameters including at least a battery energy level, a device capability,  setup frames or negotiation frames as described above; thus, when a NAN device peer pair attempts to establish a unicast datapath, each of the devices collects the peer device's current and potential future availability information; then the datapath's channel and time slot allocation may be determined based on both devices' availabilities]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang and Liu in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159].

Regarding Claim 10,
further including a radio coupled to the processing circuitry [Huang: 0018; the wireless communication device includes a transceiver 505 configured to communicate information with one or more neighbor devices in accordance with a synchronization mode or sync mode of a WiFi communication protocol; the transceiver 505 may be part of a physical layer or PHY layer of the communication device 500; 0019; the device also includes a controller 515; the controller can include a medium access control layer 520 or MAC layer for controlling access to the transceiver 505]. 

Regarding Claim 11,
further including an antenna coupled to the radio [Huang: 0018; the wireless communication device includes a transceiver 505 configured to communicate coupled to one or more antennas 510]. 

Regarding Claims 26-28, 30, 33, 35-36, which recite a product including one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions having the same claim limitations as those in claims 1-4, 6, 8-9 above, the same rationale of rejection as presented in claims 1-4, 6, 8-9 above is applicable.

Regarding Claim 29,
Huang teaches that the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster [Huang: 0021].

However, Huang does not teach that the message is in a NAN Data Path Response frame.

Liu teaches:
wherein the message is in a NAN Data Path Response frame, and the information regarding time slots is to be carried in a NAN Availability Entry field of the NAN Data Path Response frame [Liu: 0190; after the datapath has been established, the distributed algorithm may allow the device pair to continue to negotiate and update the datapath channel/time allocation as channel conditions change; in some embodiments, datapath update frames or information elements piggybacked in data frames may be used to negotiate and update the datapath channel/time allocation; 0189; the NAN device may use NAN datapath setup frames or negotiation frames as described above; thus, when a NAN device peer pair attempts to establish a unicast datapath, each of the devices collects the peer device's current and potential future availability information; 0130; the second SDF may include one or more attributes to setup the session, including attributes indicating the publishing NAN device's further availability (FA) and preferred further availability for potential data paths; the attributes may include SD[FSE], FA, NW_Req, preferredFA, and capabilities, among other attributes; 0152; a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang and Liu in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159].

Regarding Claim 31,


However, Huang does not teach Capability attribute.

Liu teaches:
wherein the request is to be indicated by information carried in one or more bits in an attribute or field of the NAN Data Path Request frame [Liu: 0121; the first SDF may include SD (Service Descriptor)[FSE (Fast Session Enable parameters)], FA (further availability), preferredFA (preferred further availability), and/or capabilities attributes, among other attributes; 0124; during subsequent DWs, send a second SDF (e.g., message 930) to a publishing NAN device, or publisher, (e.g., NAN device 902) which may include one or more attributes that may include fields describing or defining the NAN datapath session; thus, the second SDF may include SD[FSR], FA, NW_Req, preferredFA, and capabilities attributes, among other attributes; 0192; a datapath update frame (DUF) may be defined for a peer device to update its potential changes to current availability; the DUF may include, among other information, capabilities and/or operation parameter changes]

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang and Liu in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159].

Regarding Claims 37-39, which recite an apparatus having the same claim limitations as those in claims 1-2 and 4 above, the same rationale of rejection as presented in claims 1-2 and 4 above is applicable.

Claims 5, 7, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0382301) in view of Liu (US 2016/0165653) and further in view of Yong (US 2016/0353233).
Regarding Claim 5,
Huang teaches that to reduce power consumption, the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster [Huang: 0021].

However, Huang does not teach Capability attribute.

Liu teaches:
wherein: the request is to be indicated by information carried in one or more bits in an attribute or field of the NAN Data Path Request frame [Liu: 0121; the first SDF may include SD (Service Descriptor)[FSE (Fast Session Enable parameters)], FA (further availability), preferredFA (preferred further availability), and/or capabilities attributes, among other attributes; 0124; during subsequent DWs, send a second SDF (e.g., message 930) to a publishing NAN device, or publisher, (e.g., NAN device 902) which may include one or more attributes that may include fields describing or defining capabilities attributes, among other attributes; 0192; a datapath update frame (DUF) may be defined for a peer device to update its potential changes to current availability; the DUF may include, among other information, capabilities and/or operation parameter changes]; and 

However, Liu does not teach “reserved bit 3” in a Capabilities field.

Yong teaches:
the one or more bits include reserved bit 3 in a Capabilities field in a Device Capability Attribute of the NAN Data Path Request frame [Yong: 0097; 0098; the SDS flag field may include bits for indicating seeker/provider status (e.g., bit 0), indicating scanning enablement/disablement (e.g., bit 1), indicating additional data in GATT (e.g., bit 2), indicating an alternate transport state (ON/OFF) (e.g., bit 3), indicating an availability of an alternate transport for connection (e.g., bit 3), and indicating whether an alternative transport connection is available/unavailable (e.g., bit 4); note that Wi-Fi as an alternate transport may have several interfaces (e.g., NAN, Wi-Fi Direct, and Infrastructure) which may or may not be ON and Wi-Fi as an alternate transport may have several interfaces (e.g., NAN, Wi-Fi Direct, and Infrastructure) which may or may not be available for connection]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang, Liu, Yong in order to facilitate power efficient and 

Regarding Claim 7,
Huang teaches that to reduce power consumption, the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster [Huang: 0021].

However, Huang does not teach Capability attribute.

Liu teaches:
wherein the information regarding the one or more system configuration parameters is carried in one of: … Capabilities field of a Capability attribute of the PD NAN Device or a Remaining Energy Level field [Liu: 0121; the first SDF may include SD (Service Descriptor)[FSE (Fast Session Enable parameters)], FA (further availability), preferredFA (preferred further availability), and/or capabilities attributes, among other attributes; 0124; during subsequent DWs, send a second SDF (e.g., message 930) to a publishing NAN device, or publisher, (e.g., NAN device 902) which may include one or more attributes that may include fields describing or defining the NAN datapath session; thus, the second SDF may include SD[FSR], FA, NW_Req, preferredFA, and capabilities attributes, among other attributes; 0192; a datapath update frame (DUF) may be defined for a peer device to update its potential changes to current availability; capabilities and/or operation parameter changes]. 

However, Liu does not teach reserved bits 4-7.

Yong teaches:
wherein the information regarding the one or more system configuration parameters is carried in one of: reserved bits 4-7 in a Capabilities field of a Capability attribute of the PD NAN Device or a Remaining Energy Level field [Yong: 0097; 0098; the SDS flag field may include bits for indicating seeker/provider status (e.g., bit 0), indicating scanning enablement/disablement (e.g., bit 1), indicating additional data in GATT (e.g., bit 2), indicating an alternate transport state (ON/OFF) (e.g., bit 3), indicating an availability of an alternate transport for connection (e.g., bit 3), and indicating whether an alternative transport connection is available/unavailable (e.g., bit 4); note that Wi-Fi as an alternate transport may have several interfaces (e.g., NAN, Wi-Fi Direct, and Infrastructure) which may or may not be ON and Wi-Fi as an alternate transport may have several interfaces (e.g., NAN, Wi-Fi Direct, and Infrastructure) which may or may not be available for connection].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang, Liu, Yong in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159] and to support active subscribe use cases and conserve power [Yong: 0101; 0198].

Regarding Claims 32 and 34, which recite the same claim limitations as those in claims 5 and 7 above, the same rationale of rejection as presented above for claims 5 and 7 is applicable.

Response to Arguments
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive.

I.  Applicant argues on page 10 of the Remarks section that Huang (US 2015/0382301) should be disqualified from being used as prior art under 35 USC 102(b)(2)(C) because the instant application and US Pat. App. 14/320,012 (corresponding to Huang reference), at the time the instant application was made, were owned by or subject to an obligation of assignment to Intel IP Corp.
Examiner’s Response:
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as “Intel IP Corp.” not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. However, although reference Huang (US 2015/0382301) has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



SAAD A. WAQAS
Primary Examiner
Art Unit 2468


/Saad A. Waqas/Primary Examiner, Art Unit 2468